Citation Nr: 0625710	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
scar, secondary to a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from August 2003 and 
September 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record demonstrates 
that the veteran's scar, secondary to a left inguinal hernia 
repair, is manifested by symptomatology of pain objectively 
confirmed on examination, as well as adhered underlying 
tissue; this evidence does not, however, demonstrate that the 
scar causes limited motion in the abdominal area or 
encompasses an area exceeding 12 square inches.     


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for a scar,  secondary to a left 
inguinal hernia repair, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, including Diagnostic Codes 
7804, 7805 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2004 letter from the RO specifically notified the veteran of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to a higher initial 
evaluation for his service-connected disability, and of the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), VA essentially satisfied the notification 
requirements of the VCAA by way of this letter by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence that 
VA would seek to provide; 
(3) informing the veteran about the information and evidence 
that he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claim.  

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and then to proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, after 
the RO provided the veteran with his August 2004 notice, he 
was afforded an opportunity to respond, and then the RO 
reviewed the claim and issued a statement of the case (SOC) 
to him in October 2004.  Under these circumstances, the Board 
finds that the aforementioned VCAA notice requirements are 
met for this appeal.  Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  The notice must also include an 
advisement that both a disability rating and an effective 
date for the award of benefits will be assigned if VA renders 
an award of service connection.  Id.  It appears that these 
requirements are likely applicable as well to pending claims 
for increased disability ratings.

Thus, with regard to the pending appeal, as noted earlier, 
the RO provided the veteran with due notice in August 2004 as 
to what type of information and evidence was needed to 
substantiate his claim, as well as to the type of evidence 
necessary to establish a higher rating for his service-
connected disability.  This notice did not, however, provide 
any advisement as to the type of information and evidence 
necessary to establish an effective date for any newly 
assigned (and increased)   disability rating.  After the 
issuance of the October 2004 SOC, however, the RO sent the 
veteran another letter in March 2006 that addressed this last 
element.  And, despite the untimely notice provided to the 
veteran on this element, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a question 
that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for entitlement to an increased rating for 
the veteran's service-connected disability, any question as 
to the effective date to be assigned in the event of such an 
award is accordingly moot.  

Furthermore, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the Board observes that 
the veteran's  service medical records are associated with 
his claims file, as are all pertinent and available VA and 
private medical records as identified and/or provided by the 
veteran.  As well, VA provided the veteran with a VA 
examination in support of his claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

As there is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this appeal, the Board finds that any 
such perceived or asserted error in this case is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  Also, 
at this time, the veteran and his representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained, such that the case is ready 
for review.  

To that end, as noted, the available evidence includes the 
veteran's service records, VA and private medical reports, 
and statements, testimony, and argument provided by the 
veteran and his representative in support of the claim.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized when appropriate.  

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment per 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. 
§ 4.7 (2005).

Effective August 30, 2002, and prior to the filing of the 
veteran's claim, VA revised the criteria for the evaluation 
of skin disorders.  See 67 Fed. Reg. 49,590-9 (July 31, 
2002).  Service-connected scars are rated under diagnostic 
codes available at 38 C.F.R. § 4.118 (2005).  

Accordingly, the new Diagnostic Code (DC) 7800 addresses 
scars that cause disfigurement of the head, face, or neck.  
An evaluation of 10 percent is warranted for a scar that has 
one characteristic of disfigurement.  A 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (the nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, and lips), or when there 
are two or three characteristics of disfigurement.  A 50 
percent rating is permissible when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or when there are 
four or five characteristics of disfigurement.  A maximum 80 
percent rating is available when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or when there 
are six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118.


A note to the new DC 7800 explains that the eight 
characteristics of disfigurement are: (1) a scar that is 5 or 
more inches (or 13 or more centimeters) in length; (2) a scar 
that is at least one-quarter inch (or 0.6 centimeters) wide 
at its widest part; (3) a scar where the surface contour is 
elevated or depressed on palpation; (4) a scar that is 
adherent to underlying tissue; (5) hypo-or hyper-pigmented 
skin in an area exceeding six square inches (or 39 square 
centimeters); (6) abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(or 39 square centimeters); (7) a scar where the underlying 
soft tissue is missing in an area exceeding six square inches 
(or 39 square centimeters); and (8) indurated and inflexible 
skin in an area exceeding six square inches (or 39 square 
centimeters).  See DC 7800, Note 1.

Under the new DC 7801, scars that are located other than on 
the head, face, or neck that are deep or cause limited motion 
are rated as follows: area(s) exceeding 6 square inches (or 
39 square centimeters) are 10 percent disabling; area(s) 
exceeding 12 square inches (or 77 square centimeters) are 20 
percent disabling; area(s) exceeding 72 square inches (or 465 
square centimeters) are 30 percent disabling; and area(s) 
exceeding 144 square inches (or 929 square centimeters) are 
40 percent disabling.  A deep scar is defined as one that is 
associated with underlying soft tissue damage.  See DC 7801, 
Note 2.

Under the new DC 7802, scars that are located other than on 
the head, face, or neck, that are superficial and do not 
cause limited motion, but cover area(s) of 144 square inches 
(or 929 square centimeters) or greater, are rated as 10 
percent disabling.  A superficial scar is defined as one not 
associated with underlying soft tissue damage.  See DC 7802, 
Note 2.  

As well, per the new DC 7803, superficial but unstable scars 
are rated as 10 percent disabling.  An unstable scar is 
defined as one where, for any reason, there is a frequent 
loss of covering of skin over it.  See DC 7803, Note 1.  
Under the new DC 7804, scars that are superficial and painful 
on examination are rated as 10 percent disabling.  Finally, 
the new DC 7805 directs that all other scars are to be rated 
based upon the limitation of function of the affected part.  
See 38 C.F.R. § 4.118.  

Analysis of the Claim

The veteran is currently in receipt of a 10 percent rating 
for a scar, as the residual of a 1945 left inguinal hernia 
surgical repair, in accordance with DC 7804 and DC 7805 of 
38 C.F.R. § 4.118.  

Private medical records dated from approximately April 1995 
to December 2001, as well as VA outpatient medical records 
dated from approximately February 2003 to September 2004, 
were negative for any reported complaints, noted symptoms, 
clinical evaluation, or medical treatment for the veteran's 
left inguinal hernia surgical scar.     

Upon a VA scars examination in July 2003, the veteran 
complained of chronic tenderness at the site of his prior 
left inguinal hernia surgery.  The examiner recorded that the 
veteran had a three-inch scar in the left lower quadrant, and 
that it was flat, hypopigmented, nontender, and not 
associated with any chronic skin changes.  As well, the scar 
had no effect on the motor or sensory components of the 
abdominal wall.  The examiner did observe that there was a 
retraction of the left testicle with atrophy into the left 
inguinal canal, and that on palpation, there was exquisite 
tenderness in the area of the fibrosis of the testicle.  In a 
September 2003 telephoned addendum to this report, the 
examiner clarified that the documented fibrosis on 
examination of the left inguinal canal was representative of 
adherent tissue, and opined that from his hernia repair, the 
veteran had adherence of the underlying scar tissue, with 
associated tenderness.     

At a January 2006 hearing before the undersigned, the veteran 
testified that he experienced pain and irritation at the site 
of the scar, as well as a pinching sensation when he wore 
certain clothing.  However, he denied the presence of any 
limitation of motion as a result of his scar.  

The Board first notes that the record additionally reflects 
that the veteran is in receipt of a separate award of service 
connection for other residuals of his aforementioned hernia 
surgery, including the left testicle retraction and atrophy 
noted upon VA examination in July 2003.  That matter is not 
before the Board at this time.  Thus, the Board's analysis 
herein is confined solely to a review of the symptomatology 
associated with his surgical scar.  

The Board finds that the medical and lay evidence of record 
does not support the assignment of an evaluation in excess of 
10 percent for the veteran's service-connected left inguinal 
hernia surgical scar.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118.  
In relation to DC 7804 and DC 7805, the veteran is already in 
receipt of a 10 percent disability rating in light of 
objective findings of pain and adhered tissue associated with 
this scar.  Under DC 7804, a 10 percent rating is the maximum 
available for assignment.  Under DC 7805, the disability is 
to be rated on the basis of limitation of motion of the 
affected part.  However, the July 2003 VA examiner did not 
note any such limitation of motion in relation to the 
abdomen, and the veteran denied the same at his January 2006 
hearing.  Thus, he is ineligible for a higher rating under DC 
7805.

The Board has also considered whether any other diagnostic 
codes may apply to afford the veteran a rating in excess of 
10 percent for his scar.  DC 7800 is not applicable because 
it pertains only to the evaluation of scars that disfigure 
the head, face, or neck.  DC 7801 is, however, applicable 
because as the medical evidence confirms adhered tissue, the 
veteran's scar is to be considered as deep.  Unfortunately, 
under this diagnostic code, this scar must encompass an area 
exceeding 12 square inches in order to qualify for a higher 
20 percent rating, and the medical evidence of record 
establishes that the size of the veteran's scar does not 
approximate that large of an area.  38 C.F.R. § 4.7.  DC 7802 
and DC 7803 only provide a maximum 10 percent rating under 
each code, and are therefore not helpful to the appeal.  
Thus, there are no other available codes that may serve to 
provide the veteran with a rating in excess of 10 percent.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118.

The Board is aware of the veteran's argument that he is 
entitled to two separate ratings because he has two scars at 
his surgery site: one that is located on the surface, and one 
that is internal.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  The competent medical evidence of record, however, 
does not demonstrate that the veteran has two separate scars; 
rather, this evidence establishes that the veteran has one 
scar that is adhered to its underlying tissue, i.e., a deep 
scar.  Furthermore, while the veteran asserts that he has two 
separate scars, the Board finds that as a layman, he does not 
have the requisite medical training and expertise to 
competently provide such an opinion in support of this 
appeal.  Id.  

Accordingly, in light of a thorough review and with due 
consideration of the evidence summarized above and as 
contained in its entirety in the claims file, the Board may 
not award a rating in excess of 10 percent for the veteran's 
service-connected scar at this time.  38 C.F.R. §§ 4.7, 
4.118.  The Board has considered the benefit of the doubt 
rule in this case, but as the preponderance of the evidence 
is against the claim, the evidence is not in a state of 
relative equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also contemplated extraschedular 
evaluation, but finds that there has been no showing that the 
veteran's disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the 
currently assigned 10 percent rating; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not warranted.  
See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a scar, secondary 
to a left inguinal hernia repair, is denied.

____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


